Citation Nr: 1804034	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-19 395	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

2. Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss.

3. Entitlement to service connection for a lumbar spine disorder claimed as degenerative arthritis of the spine.

4. Whether new and material evidence has been received to reopen a claim of service connection for major depressive disorder (claimed as depression) to include as secondary to service-connected bilateral hearing loss and tinnitus.

5. Entitlement to service connection for a major depressive disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus. 



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

J. Alexander, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1959 to December 1962.

This matter is before the Board of Veteran's Appeals (Board) on appeal from September 2012, December 2012 and March 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA.

Regarding the Veteran's claim of service connection for major depressive disorder, although the RO reopened this claim in the March 2014 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end and what the RO may have determined in this regard is irrelevant.  Id.  The Board has characterized the claim accordingly.

A motion to advance this appeal on the Board's docket was raised by the Veteran's attorney on November 2017.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a) (2) (2012).

The issue of entitlement to service connection for a major depressive disorder to include as secondary to service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under VA regulatory provisions, and has not demonstrated an exceptional disability picture at any time.

2.  Throughout the appeal period, the Veteran has had no worse than Level VI hearing loss in the right ear and Level VII hearing loss in the left ear, and has not demonstrated an exceptional pattern of hearing loss at any time.

3.  A lumbar spine disorder, claimed as degenerative arthritis of the spine, was not manifested in service; arthritis of the lumbar spine was not manifested in the Veteran's first post service year; and his current lumbar spine disorder is not shown to be related to his active service.

4.  An unappealed December 1998 rating decision denied service connection for a major depressive disorder.

5.  Evidence received since the December 1998 rating decision that denied a claim of service connection for major depressive disorder is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 10 percent for tinnitus have not been met. 38 U.S.C. § 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.159 4.1-4.14, 4.87, Diagnostic Code (DC) 6260 (2017); Smith v. Nicholson. 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an initial disability rating in excess of 30 percent for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 3.385, 4.1, 4.2, 4.7, 4.85, Diagnostic Code (DC) 6100 (2017).

3.  Service connection for a lumbar spine disability, claimed as a degenerative arthritis of the spine, is not warranted. 38 U.S.C. §§ 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

4.  The December 1998 rating decision that denied service connection for a major depressive disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§  3.156, 20.1103 (2017).

5.  New and material evidence has been received to reopen the issue of service connection for a major depressive disorder. 38 U.S.C. § 5108 (2012);
 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

VA has certain notice and assistance obligations to Veterans seeking benefits.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, notice was provided via letter in August 2012 and April 2013, respectively. 

As to VA's duty to assist with regards to the claims decided herein, service treatment records (STRs), VA treatment records and private treatment records to the extent identified and authorized by the Veteran, have been obtained.  The Veteran was also provided with a VA examination in November 2012 for the audiological claims (tinnitus and bilateral hearing loss).  The Board finds these to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contentions, and grounded the findings, conclusions and opinions upon independent physical evaluation, medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran was also afforded a VA examination for his lumbar spine disorder in February 2014.  Moreover, neither the Veteran nor his attorney has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims.

Legal Criteria, Factual Background and Analysis

A. Increased Ratings

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to active duty service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1151; 38 C.F.R. § 4.1. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances. 38 C.F.R. § 4.21.  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The United States Court of Veterans Claims (Court) has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

B. Tinnitus

The Veteran's tinnitus is currently rated under 38 C.F.R. § 4.87, DC 6260.  Under DC 6260, only a single 10 percent rating is warranted for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.8, DC 6260, Note (2).  This is the maximum schedular rating assignable for tinnitus. See Smith v. Nicholson, 451 F.3d 1344, 1349-50 (Fed. Cir. 2006). 

The Veteran argues that he is entitled to a rating in excess of 10 percent for his tinnitus.  See July 2013 Notice of Disagreement (NOD) and May 2014 VA Form 9.  However, DC 6260 precludes an evaluation in excess of a single 10 percent schedular rating for tinnitus.  Under these circumstances, the disposition of this claim is based on the law, and not the facts of the case, and the claim for an increased schedular rating must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

C. Bilateral Hearing Loss

The Veteran's bilateral hearing loss disability is currently rated at 30 percent under 38 C.F.R. § 4.86, DC 6100.  He seeks a higher rating.

The assignment of disability ratings for impairment of hearing acuity is derived by the mechanical application of the Rating Schedule to the numeric designations assigned, after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule provides a table for rating purposes (Table VI) to determine a Roman numeral designation (at Levels I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears. See 38 C.F.R. § 4.85.

VA rating criteria for evaluating hearing loss disability provide ratings from 0 (noncompensable) to 100 percent, based on the results of controlled speech discrimination tests together with the results of pure tone audiometry tests.  38 C.F.R. §§ 4.85, 4.86, DC 6100.  "Pure tone threshold average," as used in Table VI, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  Average pure tone decibel loss is located on Table VI along a horizontal axis, and percent of speech discrimination is located along a vertical axis.  These axes intersect to determine the Roman numeral designation for hearing impairment in each ear.  The results are then matched between the "better" ear and the "poorer" ear on Table VII to produce a disability rating under DC 6100.

When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral. 38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  
38 C.F.R. § 4.86(b).

An examination for hearing impairment for VA purposes must be conducted by a state licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without hearing aids. 38 C.F.R. § 4.85(a).

The only audiometry of record available for rating purposes during the appeal period is that on November 2012 VA audiological evaluation.  During that VA audiological evaluation, the Veteran's puretone thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
55
85
90
LEFT
35
45
85
105
100+

The average puretone thresholds were 69 decibels in the right ear and 84 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 74 percent in the right ear and 68 percent in the left ear.  Applying the results of the Veteran's VA examination to Table VI yield values of Level VI hearing impairment for his right ear and Level VII for his left ear.  Applying these values to table VII indicates that the bilateral hearing loss is 30 percent disabling. 

The Board notes that the provisions for alternatively rating an exceptional pattern of hearing impairment, as defined at 38 C.F.R. § 4.86, are not applicable here.  This requires that the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(a).

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of a veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

Here, the November 2012 VA examiner noted that the Veteran indicated his hearing loss did not impact ordinary conditions of daily life, including the ability to work.  However, in an October 2014 private psychological assessment, the Veteran reported that his hearing loss prevented him from hearing people when they talked to him or that he misheard what they said.  He also indicated that he once quit a job because he did not understand what his boss said to him.  The Board has also reviewed written statements from the Veteran's sister and ex-wife asserting that the Veteran's hearing loss caused him to yell, made it difficult to participate in normal conversations, detrimentally impacted his relationships with others, and took an emotional toll on him. 

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, in this case, such an opinion falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, while he is competent to report symptoms such as difficulty understanding speech, he is not competent to report that his hearing acuity is of sufficient severity to warrant a certain percent evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he does not possess.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377; Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

While the Board is sympathetic to the Veteran's assertions that he has difficulty hearing, and that his hearing loss has impacted his relationship with others, the VA rating criteria are definitive and provide for a precise result based on audiometric test results.  His subjective report of difficulty hearing under situational circumstances unfortunately cannot be the basis for an evaluative rating.  The Board is bound to apply the VA rating schedule, under which the rating criteria are defined by audiometric test findings involving hearing acuity in a controlled laboratory environment.

As a result, the Board finds the results of the November 2012 VA audiological evaluation to be more probative than the lay evidence, and an initial rating in excess of 30 percent for the Veteran's service-connected bilateral hearing loss disability must be denied.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56   (1990). 

Additionally, neither the Veteran nor his attorney has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

D. New and Material Evidence

The Veteran's claim for service connection for major depressive disorder was denied initially by a December 1998 rating decision based on a finding that the disorder was not related to his active duty service.  Specifically, the RO found that the Veteran's STRs were silent regarding any active duty treatment for depression and the earliest documented diagnosis of depression was more than 30 years post service in February 1994.  The Veteran did not appeal the December 1998 rating decision nor was new and material evidence received within one year of that decision; therefore, it is final.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Evidence received since the March 2014 rating decision includes VA treatment records, a private psychological evaluation and lay statements contending that the Veteran's service-connected bilateral hearing loss and tinnitus are aggravating his major depressive disorder.  This evidence is new in that it had not been previously submitted.  It is also material insofar as it presents a new theory of entitlement to be considered; namely, whether service connection for major depressive disorder may be granted secondary to the Veteran's service-connected bilateral hearing loss and tinnitus.  As this additional evidence is both new and material, the claim for entitlement to service connection for major depressive disorder is reopened.

E. Service Connection for Lumbar Spine Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by military service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309 (a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown to have occurred while in active duty service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. Id.  

However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303 (b). A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1).

Competent lay evidence, as previously discussed, is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a)(2). This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran contends that his lumbar spine disorder, claimed as degenerative arthritis of the spine, is related to his active duty service.  The Veteran's DD Form 214 reflects that he was awarded the Parachutist Badge.  However, the Veteran has not alleged physical injury as a result of parachuting.  Furthermore, the Veteran's service treatment records are silent as to any such injury.  

A September 1960 STR, indicates that the Veteran injured the lower part of his back while on "K.P".  The diagnosis was back strain.  Clinical evaluation of the Veteran's back on the date of injury, found no limitation of the vertebrae, but noted definite tenderness over the T-10 vertebral body.  The Veteran was contemporaneously cleared to work light duty.  Remaining STRs are silent regarding any follow up treatment for back strain.  On November 1962 service separation physical examination, a clinical evaluation of the Veteran's spine, other musculoskeletal system was normal.  In the accompanying report of medical history, the Veteran reported that he did not have or ever have arthritis or rheumatism, or any bone, joint, or other deformity.  He described his overall health as good. 

Postservice records show that in March 1976, the Veteran received inpatient psychiatric treatment at a VA Medical Center (VAMC) in Salem, Virginia for approximately 4 weeks.  A lengthy patient history reflected in the treatment notes indicates that the Veteran had been unemployed since August 1975.  However, prior to that time he was working 16 hours a day at two jobs.  During the day, he was a private contractor doing residential and commercial building, remodeling, painting, flooring and carpeting.  The Veteran also worked third shift nights as a charge aide on the adolescent unit at Weston State Hospital in Staunton, Virginia.  VA treatment notes reflect that the Veteran voluntarily quit his night job and closed his contracting business in or around August 1975.  The Veteran's physical examination upon discharge from the Salem VAMC was noted to be normal and essentially within normal limits except for a high frequency hearing loss.  There were no low back complaints noted during this time.

In October 1993, the Veteran sustained a work-related injury to his ankle and was treated by a private orthopedic surgeon.  The Board has reviewed the private treatment records; they are silent for any complaints related to the low back.  

In April 1996, the Veteran's orthopedic surgeon for worker's compensation wrote to the Virginia Department of Rehabilitative Services regarding medical limitations that the Veteran would have if he entered vocational rehabilitation.  He indicated that in addition to two ankle surgeries, the Veteran had trouble with one knee and post traumatic depression.  As a result the surgeon advised against heavy lifting, climbing squatting or running.  However, the Veteran had no limitations walking, climbing ladders, doing handy work, handling light tools, making repairs and painting.  The surgeon's note was silent regarding any limitations caused by the Veteran's low back.  The treatment notes indicate that the Veteran returned to light duty in May 1996.

An MRI of the Veteran's lumbar spine was obtained in February 2012 at the Martinsburg, West Virginia VAMC. It showed severe spinal stenosis at L4-5, foramenal neurocompromise at L4-5 and an old compression fracture at L2.  He has received ongoing care privately and at Martinsburg VAMC for chronic low back pain which includes medication and injections for pain.  However those records are also silent as to the origins of the Veteran's lumbar spine disorder.

The Veteran was afforded an in person VA examination to assess the nature and etiology of his lumbar spine disorder in February 2014.  The examiner took a detailed medical history from the Veteran who reported that he broke his "vertebraes number 3 and 4" in 1989 when he fell from an eight foot ladder.  He then broke his lower back again in 2007, when he fell in a wood pile.  In discussing the etiology of the Veteran's disability, the medical examiner opined that the Veteran's lumbar spine disorder was less likely than not related to his active duty service.  The examiner based his opinion on the fact that the acute lumbar strain that the Veteran experienced in September 1960 did not require chronicity of care. He noted that the Veteran denied any back condition at separation.  Furthermore, at the VA examination, the Veteran denied that the etiology of his back condition was active duty service, claiming it to be secondary to post service injuries.

The Board finds that the Veteran's lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.  Consequently, entitlement to service connection for a lumbar spine disorder on a direct basis is not warranted.  In reaching this decision, the Board gives great weight to the VA examiner's opinion.  The examiner reviewed the Veteran's claims file including relevant medical records, personally interviewed the Veteran, physically examined him and as such is competent to render an opinion on the etiology of the Veteran's lumbar spine disorder.  Significantly, the evidence of record suggests that the Veteran was not affected by any lower spine disorder prior to his postservice injury in 1989.  For more than ten years post service, the Veteran was able to work two jobs for a total of 16 hour days doing manual labor.  He did not complain of pain or any functional limitations related to his low back.  After a short period of unemployment, the record indicates that the Veteran was once again employed until he suffered a work-related ankle injury in 1993.  The February 2014 VA medical opinion is highly probative, and there are no medical opinions to the contrary.  There is also no persuasive evidence that connects the Veteran's lumbar spine disorder with his active duty service. 

Regarding the assertions that the Veteran has made relating his lumbar spine disability to his active duty service, while the Veteran may be competent to testify as to the symptoms he experiences (such as pain in lower back), it is beyond his competence as a layperson to opine regarding medical etiology.  This is a question that is medical in nature and may not be resolved by mere lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (Whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans'Court).

In summary, the evidence shows that the Veteran has a current lumbar spine disability.  The Veteran's service treatment records show that he was treated for mild back strain which resolved quickly and did not require additional treatment or intervention.  His active duty separation examination indicates that the back strain did not cause any significant or lingering impact. The Veteran himself relates his lumbar spine disorder to two post service back injuries which occurred over 25 years later.  

It has not been the Veteran's contention that he suffered continuously from a lumbar spine disability since active duty service.  Rather, as discussed above, he has indicated that he suffered two post service injuries which directly caused his lumbar spine disability.  Based on the foregoing information, as there is also no competent or credible evidence that arthritis in the Veteran's lumbar spine became manifest to a compensable degree in the first year following his separation from service, entitlement to service connection on a presumptive basis (as a chronic disease under 38 U.S.C. §  1112) is also not warranted.  

The Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

An initial rating in excess of 10 percent for tinnitus is denied.

An initial rating in excess of 30 percent for bilateral hearing loss is denied.

Service connection for a lumbar spine disorder, claimed as degenerative arthritis of the spine, is denied.

The appeal to reopen the claim of service connection of a major depressive disorder is granted.


REMAND

The Veteran seeks service connection for a major depressive disorder which he which he contends is secondary to his service-connected bilateral hearing loss and tinnitus.  In October 2016, the Veteran was afforded a VA examination.  The VA examiner diagnosed the Veteran with major depressive disorder, mild and recurrent.  

The examiner concurred with previous VA findings of record, that the Veteran had not been diagnosed with depression until 1994, over 31 years post-service.  Additionally, when he began treating with a psychiatrist at the VA in 2011, the Veteran stated it was a result of sleeping problems due to ongoing pain from a broken back he had sustained a few years prior.  The examiner opined it was less likely than not that the Veteran's major depressive disorder was incurred in or caused by his active duty service.  

In discussing secondary service connection, the examiner opined that it was less likely than not that the Veteran's major depressive disorder was "proximately due to or the result of the Veteran's service-connected tinnitus/hearing loss".  He cited a similar rationale for his opinion indicating that none of the Veteran's treatment notes reflect tinnitus or hearing loss as a basis for the Veteran's depressed mood or sleep disturbance.  
The Board finds that the October 2016 VA examination is incomplete. The Board notes that the examiner's opinion only addressed the causation aspect of the Veteran's secondary service connection claim and did not address aggravation.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b))  

Furthermore, the Veteran has submitted a private treatment provider examination dated October 2014, offering an opinion indicating that the Veteran's major depressive disorder is more likely than not aggravated by his hearing loss and tinnitus.  However, further development is warranted as the rationale broadly discusses the Veteran's symptoms and the possible relationship between depression and hearing loss and tinnitus, rather than providing specific information pertaining to the Veteran.  The Veteran's claims file also references other mental health private treatment providers, the records of which have not been obtained.  These records may offer a more complete picture as to the etiology of the Veteran's major depressive disorder.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and obtain a complete list of all mental health providers since active duty service.  Obtain missing treatment records and update any records from VA providers.

2. After the above development has been completed, obtain an addendum opinion, preferably from the same VA examiner who performed the October 2016 VA examination.  If that examiner is not available, then obtain an addendum opinion from another appropriate VA examiner.  The entire claims file including a copy of this remand must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for any opinion expressed must be provided. 

The examiner must provide an opinion and adequate rationale to the question of whether or not the Veteran's major depressive disorder is at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  In explaining the rationale for the finding, the examiner should reference pertinent evidence, including but not limited to the October 2014 private medical opinion and the Veteran' contentions.

3. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4. After completing the above action and any other development as may be indicated as a consequence of the action taken above, the AOJ must readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


